[Cite as Lenard v. Russo, 133 Ohio St. 3d 152, 2012-Ohio-4236.]




                LENARD, APPELLANT, v. RUSSO, JUDGE, APPELLEE.
        [Cite as Lenard v. Russo, 133 Ohio St. 3d 152, 2012-Ohio-4236.]
Prohibition—Writ sought to compel judge to vacate a conviction and sentence—
        Judge did not patently and unambiguously lack jurisdiction—Court of
        appeals’ dismissal of complaint for writ affirmed.
(No. 2012-0967—Submitted September 12, 2012—Decided September 20, 2012.)
             APPEAL from the Court of Appeals for Cuyahoga County,
                             No. 98106, 2012-Ohio-2397.
                                 __________________
        Per Curiam.
        {¶ 1} We affirm the judgment dismissing the petition of appellant,
Richard Lenard, for a writ of prohibition to compel appellee, Cuyahoga County
Common Pleas Court Judge John J. Russo, to vacate his conviction and sentence
for violating a temporary protection order. Judge Russo did not patently and
unambiguously lack jurisdiction to convict and sentence Lenard because the court
had jurisdiction over the criminal proceeding, including sentencing, see R.C.
2931.03, and Lenard’s plea of guilty to the charge of violating a temporary
protection order constituted a complete admission of the charge, Shie v. Leonard,
84 Ohio St. 3d 160, 161, 702 N.E.2d 419 (1998), and Crim.R. 11(B)(1). Lenard
had an adequate remedy by appeal from his sentencing entry to raise his claim of
sentencing error. State ex rel. Hudson v. Sutula, 131 Ohio St. 3d 177, 2012-Ohio-
554, 962 N.E.2d 798, ¶ 1; State ex rel. Pruitt v. Donnelly, 129 Ohio St. 3d 498,
2011-Ohio-4203, 954 N.E.2d 117, ¶ 2.
                                                                 Judgment affirmed.
        O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                    SUPREME COURT OF OHIO




                    _____________________
Richard Lenard, pro se.
                    _____________________




                              2